Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-11 in the reply filed on 5/13/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “comprises” in lines 4, 10.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflectect in the statute} so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s} because the examined application claim is either anticipated by, or would have been obvious over, the reference claims). See, e.g., in re Berg, 140 F3d 1428, 46 USPQ2d 1226 (Fed. Oi. 1998): in re Goodman, 11 F.3d 1946, 29 USPQ2d 2010 (Fed. Cir 1993); in re LongL 759 F.2d 687, 225 USPO 645 (Fed. Cir. 1985): in re Van Omum, 686 F.2d 937, 214 USFO 761 (CGPA 1982): in re Vog&I, 422 F 2d 438, 164 USPQ 619 (COPA 1976): and in re Thonngton, 418 F.2d 528. 163 USPQ 644 (CCPA 1969}.
13. A timely fled terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcorne an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer, A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.730).
16. 	Claims 1-9, 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US. Pat. No.10531951. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current pending application are anticipated by the claims in the cited US. Pat. No. 10531951. in particular, claim 1 of ‘951 includes at least the limitation found in claim 1 of the instant application, e.g., a prosthetic mitral valve comprising a collapsible and self-expandable interior stent having an atrial end and a ventricular end, the interior stent having a lumen supporting a plurality of valve leaflets; and a collapsible and self-expandable exterior wire mesh surrounding the interior stent, the exterior wire mesh extending along substantially an entire length of the interior stent, the exterior wire mesh having a lower radial strength than the interior stent for conforming to a native mitral valve, the exterior wire mesh attached at least to at the atrial end and forming around the stent, the exterior wire mesh having a first portion with an enlarged diameter sized for placement above a mitral annulus for sealing; wherein the stent forms at its ventricular end a plurality of native leaflet capturing elements, the capturing elements extending in a ventricular direction beyond a ventricular end of the exterior wire mesh , the capturing elements adapted for trapping native mitral leaflets against the wire mesh and for anchoring the prosthetic mitral valve on a ventricular side., (See in re Goodrnan, 11 FP. Sd 1046, 28 USPG2d 2010 (Fed Cir 1993): once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer.
As to claims 2-9, 11 are not patentably distinct from each other because they are essentially the same as those claims 2-10 in the U.S Pat.10531951.
	As to claim 10 is also rejected on the ground of non-statutory obviousness type double patenting due to it dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771